108 U.S. 208 (1883)
KIRKBRIDE
v.
LAFAYETTE COUNTY, Missouri.
Supreme Court of United States.
Decided April 2d, 1883.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF MISSOURI.
*210 Mr. J.B. Henderson for plaintiff in error.
Mr. Alexander Graves and Mr. William Young for defendant in error.
MR. JUSTICE HARLAN delivered the opinion of the court.
This is an action upon sundry coupons of bonds issued in November, 1868, and March, 1869, by the County Court of Lafayette County, Missouri, in the name of that county, and in payment of a subscription by it made, in behalf of Lexington township, in that county, to the capital stock of the St. Louis and St. Joseph Railroad Company, a corporation created under the laws of that State. The bonds recite that they were authorized by a vote of the people, and also that they were issued "under and pursuant to an order of the County Court of Lafayette County, by authority of an act of the general assembly of the State of Missouri, approved March 23d, 1868, *211 entitled `An Act to facilitate the construction of railroads in the State of Missouri.'"
The special finding of facts presents a single question, viz., whether there was legislative authority for this issue of bonds. Its decision depends upon the construction to be given to that part of the before-mentioned act which invests county courts in Missouri with power to subscribe, in behalf of townships in their respective counties, to the capital stock of any railroad company within the State, "building or proposing to build a railroad into, through, or near such townships," &c.
When these bonds were voted by the township, as well as when they were issued, the St. Louis & St. Joseph Railroad Company did not propose to build a road into or through Lexington township, but it was proposing to build a road which its charter authorized it to construct and operate, to wit, from Richmond, in Ray county, by the way of Plattsburg, to St. Joseph, in Buchanan county. Richmond is nine miles distant from Lexington township. The contention of the defendant in error is that a road so far away was not, within the provisions of the statute, near to the township.
The word "near" is relative in its signification. What would be near in one locality would not be in another. Each case must be governed by its special circumstances. The main inquiry is whether a railroad, when constructed, would be near enough to contribute to the convenience or advance the business interests of the particular township involved. It cannot be said, as matter of law, that this road was not near enough to Lexington township to bring about such results. That was a question which the people of that township and the county court of the county were qualified and, within reasonable limits, authorized to settle for themselves. Their action in favor of a subscription was supplemented by payment of interest for three years. Under these circumstances, as between the township and a bona fide holder for value, as the plaintiff is conceded to be, the courts should acquiesce in the determination by the qualified voters and the local authorities, that the road in question was near to Lexington township. If there was error in this determination, it is not so plain as to *212 justify the courts in disturbing the practical construction put upon the statute, at the time the bonds were voted and issued, by those immediately interested in executing its provisions. Van Hostrup v. Madison, 1 Wall. 291; Meyer v. Muscatine, 1 Wall. 384.
The judgment is reversed, with directions to enter judgment for plaintiff.